Citation Nr: 1234766	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-09 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since changed to the RO in Pittsburgh, Pennsylvania.

In a July 2009 rating decision, the Pittsburgh RO denied entitlement to service connection for an anxiety disorder.  The Veteran did not appeal this decision.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Thus, while the Veteran very specifically limited his initial claim to the issue of entitlement to service connection for PTSD, and subsequently separately filed a claim for an anxiety disorder, in light of Clemons the Board shall consider all other psychiatric disorders in adjudicating the claim.

This appeal was previously before the Board in September 2011.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 

2.  The Veteran currently is not shown to have a diagnosis of an anxiety disorder.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an acquired depressive disorder following service. 

4.  The currently demonstrated depressive disorder is not shown to be due to any event or incident of the Veteran's period of active service and first manifested in 1999.   

5.  The Veteran is shown to have a current Axis II diagnosis of a personality disorder, not otherwise specified.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  An acquired psychiatric disorder to include depressive disorder and anxiety disorder is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303 , 3.307, 3.309. 

3.  The Veteran's personality disorder, not otherwise specified is not a disease or injury for VA compensation purposes.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(c), 3.306, 4.9. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided VCAA notice letters to the Veteran in October 2006.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim to reopen and service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. 

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in December 2007.  The claim was readjudicated in the March 2008, January 2009, August 2009, and June 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In light of the Veteran's statements and testimony and his current representative, the Board finds that the record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim. 

Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  Therefore, the Board finds the duty to notify provisions of the VCAA have been fulfilled, and any defect in notice is harmless and nonprejudicial to the Veteran. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and VA's duty to assist requirements have been satisfied. All available service treatment records were obtained. 

VA treatment records and the Veteran's service records were obtained and associated with the claims file.  He has not indicated he has received treatment outside of the VA system. 

There is no identified relevant evidence that has not been obtained for review.  VA psychiatric examinations were performed in September 2008 and February 2012. 

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating any of these claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a psychoses became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to the current claim, as it is still on appeal before the Board.  The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." 

Factual Background and Analysis

In an October 2006 statement, the Veteran described the stressors which he believes caused him to develop PTSD.  He cited "war-like exposures" which he described as rocket attacks, seeing body bags (with soldiers inside), only receiving one letter from his son during his service, learning that his wife was pregnant with another man's baby, and financial stress.  He also recalled feeling "suicidal" or contemplating "taking drugs" while in service.

Service personnel records show the Veteran was stationed in Phan Rang Air Base  from August 1966 to October 1966.  He was stationed at Danang Air Base from October 1966 to August 1967.  

Service treatment records reveal that the Veteran was referred to marriage counseling in September 1964.  He and his wife were seen for marriage counseling twice in September 1964.  He was then referred for psychiatric counseling.  He was noted to be in group therapy from October 1964 to April 1965.  The only note attached to his group therapy sessions states that the physician did not feel that the Veteran's "problems" would compromise his reliability, and that he did not appear to be an impulsive, paranoid or a chronic alcoholic.  He noted the Veteran was very "passive aggressive."  On his May 1974 discharge examination the Veteran did not complain of depression or excessive worry and he was noted to have a normal psychiatric evaluation.  The VA attempted to obtain any additional group counseling records which may have existed, but the records available from Dover Air Force Base from 1965 did not include any counseling records.

In January 2008, the Veteran testified at a formal RO hearing; the transcript of the hearing is of record.  He testified that he was able to block thoughts of Vietnam by going to college, diverting his attention to academics, working, and having a wife and children.  He indicated he has avoided talking about Vietnam or seeing movies about Vietnam since he left service.  He stated he first contemplated suicide following a flashback.  While he did not provide a date for this flashback, he stated he was married to his second wife when the flashback occurred.  He then continued to state that his first wife became pregnant with another man's child while he was in the service, and that he did not receive any letters while he was overseas.  He stated he contemplated taking drugs while in Vietnam, but that his uncle (who was stationed nearby) talked him through his difficult time.  

Another stressful event for him involved stepping on a nail and injuring his foot.  He wanted combat boots after the injury, but was told since he was not serving in the jungle he could only have "Air Force boots."  He was then told he could take combat boots from the bodies in the hospital if he wanted them, and that this upset him.  

When he first arrived in Vietnam, he walked through a hangar that housed the bodies of dead soldiers, and he stated the smell was "awful."  He then described being upset that he was forced to sleep on a wet mattress in a tent or "hooch" when he first arrived in Vietnam.  

The Veteran testified that he heard "in coming" while he was stationed in Phan Rang.  He then stated he "thought it was pretty nice there, but the other meantime [he] was terrified, for the simple reason that they put [him] in a hootch...and [he] thought...if we have incoming what is going to happen to me?"  He reported that he was watching a movie when they had incoming and he was terrified.  He later stated the base in Danang received fire four or five times during his nine months stationed there.

Another incident the Veteran described involved riding on a scooter with a Vietnamese man, and being scared that the man would turn out to be Vietcong.  Although, he indicated that the man dropped him off where he requested without incident.

Internet articles supplied by the Veteran and his representative document that the Danang Air Base was known as "Rocket City," and included another veteran's first-hand account of mortar attacks in April 1972.

In February 2008, a treating VA psychiatrist provided a letter in support of the Veteran's claim.  The physician noted the Veteran was stationed at the Danang Air Base, which was otherwise known as "Rocket City."  The Veteran explained that during his tour of duty in Vietnam he was subjected to frequent mortar attacks.  He reported having trouble thinking and talking about his experiences in Vietnam, and "consequently, there are few notes discussing the details of his experiences."  The only specific disturbing event he described involved taking a pair of combat boots from a soldier in the morgue after a foot injury caused by stepping on a nail.  The Veteran reported feeling panic attacks, avoiding reminders of Vietnam, and symptoms of hyper-arousal and irritable mood in service and continuing since service.  

The physician indicated that exposure to a category A1 stressor (mortar attacks and seeing dead bodies) along with symptoms of hyper-arousal, avoidance and intrusive recollections serve as evidence supporting a clinical diagnosis of PTSD.  "In other words, it is at least as likely as not that his anxiety and irritability are related to the stress of service on an air base under frequent mortar attack."  The VA physician noted that the Veteran had not completed a formal PTSD Initial Evaluation with a psychologist, in part because he found discussing his Vietnam experiences overwhelmingly stressful.  His "working diagnosis" was of anxiety disorder not otherwise specified, and rule out PTSD. 

In September 2008, the Veteran was afforded a VA PTSD Initial Evaluation and found to not meet the criteria for a DSM-IV diagnosis of PTSD.  The examiner noted the Veteran's history was "rather vague" and that he was a "poor historian."  He "often appeared to juxtapose overseas tours and events during service."  Regarding his stressor information, the Veteran had difficulty expressing when he found out his wife was cheating on him.  He indicated this first occurred in New Jersey in the mid-1950s before he was stationed in Morocco.  He conversely indicated that when he returned from France in 1959 he married his first wife, who was pregnant with his son at the time.  He then sought a transfer to Florida in 1960 due to his wife's affairs.  He reported serving in Vietnam from August 1966 to August 1967 in aircraft maintenance with the 366th Combat Support Group.  

When asked to describe traumatic events during service the Veteran reported the following stressful events: (1) being in close proximity to dead soldiers in body bags when first arriving in Vietnam; (2) sleeping on a wet mattress under poor conditions (monsoon season, a rat in his sleeping area, etc.) when first arriving in Vietnam; (3) hitching a ride on a Vietnamese man's scooter and fearing the man would turn out to be Vietcong, although nothing actually happened during the ride; (4) stepping on a nail and injuring his foot; (5) when he requested combat boots after the injury, he was told he could not have new boots but that he could take boots from soldiers in the morgue if he wanted (notably, he did not go take boots from a dead soldier as his uncle was able to send him boots); (6) while watching a movie in Danang the base had incoming, and one of the buildings (not where the Veteran was in the field watching the movie) was struck with 300-pound landing gear; (7) he did not receive letters from home while he was in Vietnam, except for one letter from his 7-year old son; and (8) he believes shots were fired at the plane he was on when he left Vietnam.  Regarding the "incoming" incident, the Veteran reported that no one was killed during the attack, and that "we were never actually hit by anything," but that he was terrified.  He did not know his proximity to the mortar attacks, or whether they were anywhere in his vicinity.  The examiner noted he "appeared to be disturbed by seeing the aftermath of a rocket landing, but there was no evidence to suggest that he was in direct danger nor does the Veteran report that he was in direct danger from this rocket attack."  Regarding his fear that his return flight encountered enemy-fire, the Veteran noted under questioning that he did not have any direct evidence that the plane was being shot at and the plane was not hit, nor was anyone wounded.

Medically, in 2008, cerebrovascular accident was diagnosed.  He contends that he had emotional problems and mood swings if he "heard the word Vietnam" starting right after service.  He stated that college helped him block out Vietnam, but that he always had trouble sleeping and had nightmares.  The examiner noted he was unclear about what dreams he was having that caused crying spells in college.  He did not seek psychiatric help until June 1999.  Depression and rule-out PTSD were diagnosed in July 1999.  The Veteran reported treatment every two months; however, records indicate he was seen once every six months.  The examiner noted that throughout the Veteran's psychiatric and psychological treatment records he was not provided a complete and thorough PTSD evaluation, nor had there been a discussion or examination of his reported stressors.  The examiner noted the Veteran never sought psychiatric treatment but was referred during the course of seeking dental treatment.  

During the mental status evaluation portion of the VA examination, the Veteran reported not knowing the purpose of the appointed.  The examiner found this to be "rather disingenuous given he had mentioned this appointment in his previous evaluation" with a treating VA physician.  He was guarded and "somewhat detached and resistant at times, particularly when the examiner attempted to get an accurate military history."  He was also noted to be confused at times but able to provide details without difficulty otherwise, thus, the examiner felt his confusion was "more functional than genuine."  "The Veteran initially showed resistance to describing his traumatic experiences despite the fact that throughout the interview at no time did he actually relate a truly traumatic or even frightening experience associated with his service."  When he was asked to describe his nightmares concerning Vietnam, he stated they were "about the war in Vietnam and the way [he] was treated.  [He] dreamed about the blisters on [his] feet that [he] had for 40 years."  

Psychological testing included a high score on the Mississippi Scale for Combat-Related PTSD.  The examiner noted that this score "was obtained in the absence of any report of a traumatic or even troubling stressor from his military service...[and] appears to be grossly over-reported and suggestive of fabricated symptomatology."  Similarly his score on the Impact of Event Scale suggested significant impact, although he reported no trauma of any kind.  The examiner found that the score must be "considered grossly over-reported and possibly indicat[ive] of either malingering or fictitious disorder."  Other test results were similarly found to be too severe for the complained of stressors and the examiner found the Veteran to have grossly over-reported in all testing.  The diagnosis was mild major depressive disorder unrelated to service.  The Axis II diagnosis was histrionic personality disorder, unrelated to service.  

In conclusion, the examiner noted that the September 2008 examination results showed that the Veteran reported no exposure to traumatic stressors of any kind.  "While the Veteran has reported traumatic stress to other clinicians, it is clear that a thorough psychological evaluation of his reports has never been completed and upon inquiry, the Veteran has experienced no exposure to direct combat or trauma of any kind.  At no time was the Veteran's life directly in danger."  The examiner felt that he represented "some rather strange and histrionic representation of trauma including not being able to get combat boots although he had no need or call for them without a combat MOS and being distraught he did not receive letters from home."  He additionally "portrayed himself as being traumatized by having to spend the night in a leaky building with a wet mattress, as well as being traumatized by becoming lost while sightseeing in downtown Saigon."  The examiner found that his inability to report any significant traumatic experience that would meet criterion A for PTSD, resulted in a finding that his reported symptoms were entirely fabricated.  The examiner found that he appeared to be malingering PTSD symptomatology.  The examiner also noted that the Veteran reported his best friends were two of his treating physicians, "which appears to be both inappropriate and suggestive of a significant personality disorder."  The examiner noted the Veteran's treatment for depression symptoms should be viewed with caution and were likely to be malingered as well.  The examiner felt the Veteran primary problem was a nonservice-related personality disorder for which there is evidence during childhood.

The Veteran complained to his treating VA psychiatrist in September 2008 that he felt rushed during the VA examination.  He stated he had difficulty telling the VA examiner some of the details about service, and that did not feel the examiner took into account his age and poor memory.

In March 2009, the Veteran reported having a Vietnam-based nightmare about an incident he witnessed where a civilian was being abused.  The Veteran did not provide any details regarding who was abusing the civilian or the nature of the abuse.

In an August 2009 statement in support of his case, the Veteran noted he lost his security clearance when serving at Dover Air Force Base due to the stress of having a "promiscuous wife."  He indicated that his "promiscuous wife" and "Vietnam" bring bad memories and cause him to "avoid many things."

In October 2011, the Veteran provided a stressor statement.  He noted that his in-service traumatic events were: (1)walking through a hangar filled with dead soldiers; (2) sleeping on a rain-soaked mattress; (3) having a "rocket experience" when stationed in Phan Rang; (4) being nervous the Vietcong would penetrate the security at his bases and camps; (5) being told that if he wanted a pair of combat boots he would have to take them from a dead soldier in the morgue; (6) having the medic dismiss his foot injury as minor; (7) receiving only one letter from his son during his time in Vietnam; (8) rockets hitting his base (he gives no details of when or where these rocket attacks happened); and (9) finding out his wife was cheating on him while he was in Vietnam.  He also stated that upon returning to Florida after being in Vietnam for a year, he discovered his wife had moved in with her boyfriend and that this caused him to be so depressed he contemplated suicide.  

In February 2012, the Veteran was afforded an additional VA PTSD examination.  When asked to describe his military history, the Veteran reported his first wife cheated on him and worked as a go-go dancer in Atlantic City.  He indicated that "this" (he does not state if he is referring to her cheating or working as a dancer) affected him to the point that he "asked for help," although he subsequently lost his security clearance "because of her."  The examiner described the Veteran as a vague and nonsequential historian.  When describing his Vietnam duties, the Veteran noted he was a crew chief working on aircraft.  He did not have off-base duties or combat-related duties during his tour.  He then stated that following service in Vietnam he returned to Florida, but that his wife was "nowhere to be found," and he could not find anyone to help him either find her or get a divorce.  He stated that his depression began at this time.  He reiterated that he was upset he only received one letter while serving in Vietnam.  

When asked to describe his in-service stressful events, and to focus on events where he felt his life was in danger or that were traumatic to him, the Veteran re-reported his prior "stressors."  First, the Veteran noted he had to walk through a hanger filled with dead bodies, and had to sleep on a wet mattress.  The examiner noted that while the Veteran could smell the bodies, he did not actually have and direct sign of the bodies, nor did he have to handle the bodies.  He also indicated that his major complaint were his accommodations and sleeping on a wet mattress.  Second, the Veteran described going sightseeing and then bought a ride on a scooter from an unknown Vietnamese man, whom he feared would turn out to be Vietcong.  The examiner noted that there was no indication the Vietnamese taxi scooter was Vietcong and the Veteran had an uneventful ride to his requested location.  The examiner noted it was "unclear how this in any way constitutes a traumatic stressor."  Third, the Veteran stated that the "most stressful thing" was that he had no contact with his children.  The examiner noted this did not relate directly to his Vietnam experiences or to any military activities.  Fourth, he recalled the incident of wanting combat boots and being told to take a pair off of a body in the morgue.  He did not actually go to the morgue for the boots, and instead his uncle sent him a new pair of boots.  Again, the examiner noted this event was in no way related to military actions or fear of hostile activities.  The examiner noted that overall, the Veteran reported "no stressors that appear to be related to terrorist or hostile activity of any kind."  

On mental status evaluation, the Veteran appeared to have difficulty understanding the purpose of the evaluation.  His mood and affect were at times incongruent.  He was also noted to have poor insight and judgment.  The diagnosis was mild major depression, unrelated to military service.  The examiner deferred an Axis II diagnosis.  The examiner found a "complete absence of any criterion "A" traumatic stressor," and that he additionally did not report symptoms that are "in any way consistent with PTSD."  He was found to not meet the diagnostic criteria for PTSD secondary to military service either in exposure to a traumatic stressor or in reported symptomatology.  The examiner found that his symptoms were most consistent with major depressive disorder.  He was a poor history and had inconsistent reports of the onset of his psychiatric symptoms; however, the examiner noted that there was no evidence to suggest that he was showing psychiatric symptoms prior to treatment in 1999.  The examiner also opined that it was less likely than not that his depressive disorder had a clinical onset during service or was due to an event or incident of service.  The examiner noted the Veteran was able to establish a stable marriage and obtain a bachelor's degree subsequent to service, and that he currently had minimal limitations of his overall functioning due to his depression.  

In an August 2012 joint statement, the Veteran and his wife noted that the "major factor" in his development of a psychiatric disorder was seeing the rows and rows of body bags and smell from the dead bodies.  His wife stated that every time the VA denied his PTSD claim the Veteran became more depressed, and that he has tried to commit suicide.  She stated she did not try to stop him the last time he attempted suicide.  She does not indicate when this attempt occurred.  

Initially, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  Here, the Board finds that although the incidents the Veteran described are credible in relation to the circumstances of his service, that he is not credible in reporting his psychiatric symptoms.  The September 2008 VA examiner provided a detailed analysis of the Veteran's psychiatric testing results, which all indicated the Veteran was malingering or exaggerating his symptoms.  Additionally, the Board notes that the Veteran has inconsistently reported details of his stressors.  He reported to his treating physician that he went to the morgue to retrieve boots from a dead soldier, and in later statements to examiners and the VA indicated that he was told to do, but instead received boots from his uncle.

The Veteran's DD 214 shows that he serviced in Vietnam from August 27, 1966 to August 22, 1967 with the 366th FMS (August to October 1966), the 390 TFS (October 1966 to January 1967) and the 366 TFW (January 1967 to August 1967).  His statements of stressful events are fully described above.  Of the incidents he described, only the incidents of rocket attacks are considered to be traumatic.  The Veteran did not even describe the rocket attacks during his last VA examination.

However, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD that can be causally linked to any claimed event or incident of his period of active service.  The more probative evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with the provisions of DSM-IV. 

The Veteran was noted by his treating physician to have an anxiety disorder.  And, while symptoms of PTSD were discussed, the treating physician noted the Veteran had not undergone a full Initial PTSD evaluation.  Subsequently two PTSD evaluations concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and he was diagnosed with mild major depressive disorder.  Without a diagnosis of PTSD, entitlement to service connection for PTSD is not warranted.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability during the course of the appeal, there can be no valid claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, entitlement to service connection for PTSD is not warranted.

The Board also finds that the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of an anxiety disorder.  The preponderance of the evidence establishes that the Veteran's current diagnosis of depressive disorder manifested many years after service and is not causally linked to any claimed event or incident of his period of active service.  

The Board finds that the more probative evidence of record establishes that the Veteran currently has depressive disorder which manifested many years after service and is not medically related to any claimed event or incident of his period of active service.  

The Board finds the above-cited VA medical opinions to be highly probative evidence.  As noted, in the February 2012 VA examination report, the VA examiner has found that the Veteran met the criteria for major depressive disorder.  The VA examiner has opined that his depressive disorder is not a result of his military service.  

The examination reports have high probative value because the examiners relied on sufficient facts and data, provided a rationale for the respective opinions, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.   

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.   

The record shows that the Veteran's treating VA psychiatrist diagnosed anxiety disorder and has related this disorder to his experience of mortar attacks and seeing dead bodies in Vietnam.  See the February 2008 letter from the treating physician.  



The Board finds that the VA examiner's opinion is more probative that the opinion form the treating physician because it involved psychological testing, a full evaluation, and a full review of the Veteran's medical history and claims folder.  As the treating psychiatrist noted, the Veteran had not undergone a full PTSD evaluation prior to his diagnosis of an anxiety disorder.  Also, the psychological testing revealed that the Veteran was most likely malingering or over-reporting his symptoms, and therefore, the treating VA physician's diagnosis and nexus opinion are based upon the unreliable statements of the Veteran and are of less probative weight.  

Service treatment records supported the Veteran's contention that he had a difficult marriage to his first wife as they participated in marriage counseling in 1964.  The Veteran also participated in group therapy in 1965.  The available records do not provide a reason for the therapy.  There is only one medical note attached to the group therapy notes, and it indicated the Veteran was not an alcoholic, but that he was "passive aggressive."  While the Veteran participated in therapy in service in 1965, there is no indication that continued treatment or symptoms persisted in service.  The Veteran indicated he divorced his first wife when he returned from Vietnam, and that he married his second wife in 1971.  He participated in group therapy prior to service in Vietnam, but after returning to the states and divorcing his first wife, there is no indication he needed continued counseling.  The evidence shows that the Veteran had a normal psychiatric evaluation upon discharge and did not complain of depression or anxiety, excessive worry or nervous trouble of any sort at that time.

Regarding the Veteran's claim that he has been depressed and suicidal since service, the Board finds that the nexus requirement for a finding of entitlement to service connection are not met through this proclamation of continuity of symptomatology.  

The Veteran is competent to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's statements are not credible.  Clearly, the Veteran's lay statements alone are not competent evidence of the onset of an acquired psychiatric disorder in service as he is not found to have been credible in reporting his symptoms.  He was also repeatedly noted to be a poor historian who was unable to relate his history in a sequential manner.  He was found to be over-reporting his symptoms upon VA examination.  His current statements as to the onset of his symptoms are inconsistent with the statements he made upon service separation examination.  On his service discharge evaluation he denied depression or excessive worry.

Thus, the Board finds that his contentions of continuity of symptomatology of an acquired psychiatric disorder from service to the present are not sufficient evidence to provide a nexus between service and a currently diagnosed disorder.
  
The Board also notes that the provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In this case, the more probative medical evidence, the February 2012 VA examination report, establishes that the current depressive disorder is not related to service.  

The Veteran's own assertions are not competent evidence of a medical nexus between his current depressive disorder and active service.  The Veteran, as a lay person, is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 ; Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The VA examiner, in 2008, provided the Veteran with an Axis II diagnosis of a personality disorder.  The probative medical evidence of record does not establish a mental disorder or other additional disability which is superimposed on his personality disorder.  

The preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, thus, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim must be denied


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


